KENYON, Circuit judge.
This case is here by appeal and also by petition to revise. The question at issue is the action of the District Court of the United States for the District of Nebraska deny*572ing appellant or petitioner application for an order staying garnishment proceedings in the state court of Nebraska in aid of a judgment in favor of appellee or respondent against appellant or petitioner, for alleged seduction under promise of marriage. Clearly the action of the District Court is not subject to appeal under subdivision a, § 25, c. 4, of the Bankruptcy Act (Comp. St. § 9609). The action of the court is reviewable only under section 24, subd. b (section 9608). It is urged and argued that this court review the facts. Under a petition for review we cannot disturb the trial court’s findings of fact, and can consider only questions of law. This is so well settled by such a, numerous line of authorities in this and other courts that the subject is no longer open to debate. Duryea Power Co., Bankrupt, v. Sternbergh, 218 U. S. 299, 31 Sup. Ct. 25, 54 L. Ed. 1047; Gaudette v. Graham, 164 Fed. 311, 90 C. C. A. 243; Lesaius v. Goodman, 165 Fed. 889, 91 C. C. A. 567; In re Baum, 169 Fed. 410, 94 C. C. A. 632; Goodman v. Curtis, 174 Fed. 644, 98 C. C. A. 398; In re Stewart, 179 Fed. 222, 102 C. C. A. 348; In re Lee, 182 Fed. 579, 105 C. C. A. 117; In re Blum, 202 Fed. 883, 121 C. C. A. 241; In re Holden, 203 Fed. 229, 121 C. C. A. 435; B-R Electric & Telephone Mfg. Co. v. Ætna Life Ins. Co., 206 Fed. 885, 124 C. C. A. 545; In re Martin, 310 Fed. 620, 127 C. C. A. 256; Hall v. Reynolds, 224 Fed. 103, 139 C. C. A. 659; Olmsted-Stevenson Co. v. Miller, 231 Fed. 69, 145 C. C. A. 257.
The question in this case was whether or not the judgment secured by respondent against petitioner was a judgment that could be-discharged by proceedings in bankruptcy. That depended upon whether or not in the suit in the state court in which said judgment was secured' the seduction of the plaintiff (respondent) under promise of marriage was an issue in the trial. If so, the judgment could not be discharged' in bankruptcy. If otherwise, it could be. Section 17, c. 3, Bankruptcy Act (Comp. St. § 9601).
With the fact therefore established by the finding of the trial court that the question of seduction was submitted to the jury in the state-court and was an issue in that court, the only question for us to consider is whether or not on such state of facts the court erred in his conclusion of law. It could not be seriously contended that he did, and we have no hesitancy in reaching the conclusion that his decision-as to the law was correct. Hence there is no further question for us-to determine.
The purpose of the Bankruptcy Act was to relieve honest debtors. Congress was careful to provide that certain liabilities should not be released. Among those was damages awarded for the seduction of an unmarried female. The philosophy of the bankrupt law was to enable the honest debtor to start anew with a clean slate. It was not to-help the seducer to a fresh start and make easy his pathway.
The appeal is dismissed, and the pétition to revise is denied.